

117 HR 5478 IH: Protecting the Integrity of our Biomedical Research Act of 2021
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5478IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to require disclosure of participation in foreign talent programs as a condition of receipt of Federal extramural biomedical research.1.Short titleThis Act may be cited as the Protecting the Integrity of our Biomedical Research Act of 2021.2.Foreign talent programsThe Secretary of Health and Human Services shall require disclosure of participation in foreign talent programs, including the provision of copies of all grants, contracts, or other agreements related to such programs, and other supporting documentation related to such programs, as a condition of receipt of Federal extramural biomedical research funding awarded through the Department of Health and Human Services.